Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 1 of 15




                     Exhibit X
 Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 2 of 15




                     Exhibit 13

UNREDACTED VERSION OF
 DOCUMENT SOUGHT TO
     BE SEALED
  Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 3 of 15
         HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                  CONTAINING SOURCE CODE

                                                                      Page 1
        IN THE UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF CALIFORNIA


Koninklijke Philips N.V., U.S.)
Philips Corporation,          )
                              )
               Plaintiffs,    )
                              )
   vs.                        )NO. 18-CV-1885-HSG
                              )
HTC Corporation, HTC America, )
Inc.,                         )
                              )
               Defendants.    )
______________________________)



       HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                 CONTAINING SOURCE CODE


       Videotaped Deposition of MATT DOUCLEFF
            South San Francisco, California
       Wednesday, November 28, 2018 - 2:26 p.m.




Reported by:
Ashley Soevyn,
Job No. 23751


               TransPerfect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
          Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 4 of 15
                   HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                            CONTAINING SOURCE CODE

                                                                          Page 105
 1                    THE WITNESS:    Yes, there's scenarios
 2   where the estimate exists, and there are scenarios
 3   where is does not exist.
 4                    MR. SHARRET:    Okay.     Let's take a brief
 5   break.
 6                    THE VIDEOGRAPHER:       We're going off the
 7   record.        The time is 1:58 p.m.
 8                           (Recess taken.)
 9                    THE VIDEOGRAPHER:       We are back on the
10   record.        The time is 2:16 p.m.
11                    MR. SHARRET:    So let's mark as Doucleff
12   1.    This is a document bearing Bates Nos.
13   GOOGPHILIPS 9470 and 9471.
14                (Exhibit 1 marked for identification.)
15                    THE REPORTER:    There you go.      Exhibit 1.
16   BY MR. SHARRET:
17            Q       So this document was produced to us last
18   night.        Have you seen it before?
19            A       Yes, I have seen this document.
20            Q       In what context have you seen this
21   document before?
22            A       I've seen this document as part of my
23   preparation for this deposition.
24




                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
       Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 5 of 15
                HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                         CONTAINING SOURCE CODE

                                                                           Page 106
 1              ?
 2         A                                       .
 3         Q                                               the
 4                          ep.                                        y
 5                                                               t I
 6                                                          not
 7
 8                                                     ?
 9                   MR. WARREN:    So, objection.     I'll remind
10   you that in answering the question you can't reveal
11   the contents of any communications that you had with
12   counsel.       You may certainly answer in terms of your
13   understanding of what you are here to prepare for.
14   But in the process of answering in that context, do
15   not reveal the contents of any communications you
16   had with lawyers for Google.           Does that make sense?
17                   THE WITNESS:    Yes.
18                   MR. WARREN:    Okay.
19                   THE WITNESS:    So the question is?
20   BY MR. SHARRET:
21         Q




                        TransPerfect Legal Solutions
                    212-400-8845 - Depo@TransPerfect.com
       Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 6 of 15
                 HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                          CONTAINING SOURCE CODE

                                                                       Page 107
 1           A                                          ain
 2                                                       deo
 3                            on.
 4           Q                                                  be
 5     ed?
 6           A                                   10.            rly
 7     ns.
 8           Q                                                   ean
 9                                    10?




18                 MR. WARREN:      Objection.     Incomplete
19   hypothetical.
20




23   BY MR. SHARRET:
24           Q




                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
    Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 7 of 15
            HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                     CONTAINING SOURCE CODE

                                                                      Page 108
1                                  ie?
2       A                                              ion
3                      ow.
4       Q                                                  rst
5                                        nt?
6       A                                                        me
7                                                      the
8                            le.
9       Q        ay.                                 the




                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
    Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 8 of 15
               HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                        CONTAINING SOURCE CODE

                                                                        Page 109
1          Q                                            s
2                               ?
3          A                                                e
4                                                       .
5          Q                                                    e
6                                                                   t
7      ?
8                MR. WARREN:    Objection.    Vague.
9                         SS:                          ply




                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 9 of 15
               HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                        CONTAINING SOURCE CODE

                                                                       Page 110
1                                                .
 2         Q
 3                                                                s
 4             ?
 5         A                                                  a
 6                                                            .
 7         Q                                              r
 8                    ?
 9         A                                                  r




13                  MR. SHARRET:     I have no further
14   questions.
15                  MR. WARREN:     I have no questions.
16                  MR. STARK:     No questions.
17                  THE VIDEOGRAPHER:     This concludes today's
18   videotaped deposition of Matt Doucleff.           The number
19   of media used was two.         We're going off the record
20   at 2:26 p.m.
21
22                 (TIME NOTED:     2:26 p.m.)
23
24
25


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
       Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 10 of 15
              HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                       CONTAINING SOURCE CODE

                                                                       Page 111
 1              I, MATT DOUCLEFF, do hereby declare under
 2   penalty of perjury that I have read the foregoing
 3   transcript; that I have made any corrections as
 4   appear noted, in ink, initialed by me, or attached
 5   hereto; that my testimony as contained herein, as
 6   corrected, is true and correct.
 7              EXECUTED this_______ day
 8   of_________________,
 9   20____, at___________________, ___________________.
10                     (City)                      (State)
11
12
13
14   _______________________
15   MATT DOUCLEFF
16
17
18
19
20
21
22
23
24
25


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 11 of 15
                HIGHLY CONFIDENTIAL BUSINESS INFORMATION
                         CONTAINING SOURCE CODE

                                                                       Page 112
 1
 2
 3               I, the undersigned, a Certified Shorthand
 4   Reporter of the State of California, do hereby
 5   certify:
 6               That the foregoing proceedings were taken
 7   before me at the time and place herein set forth;
 8   that any witnesses in the foregoing proceedings,
 9   prior to testifying, were duly sworn; that a record
10   of the proceedings was made by me using machine
11   shorthand, which was thereafter transcribed under my
12   direction; further, that the foregoing is a true
13   record of the testimony given.
14               I further certify I am neither financially
15   interested in the action nor a relative or employee
16   of any attorney or party to this action.
17               IN WITNESS WHEREOF, I have this December
18   10, 2018 subscribed my name.
19
20
21
22
23   ________________________
24   ASHLEY SOEVYN
25   CSR No. 12019


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 12 of 15



              Errata Sheet for the Deposition Transcript of Matthew Doucleff
                                 In re Koninklijke Philips N.V.
                             Case No. 18­1885 (N.D. California)
                                      November 28, 2018



Page    Line       Now Reads                   Should Read                       Reason for
                                                                                 Change



11      21         software limitation         software implementation           Transcription
                                                                                 error



14      3­4        This code does a lot of     I mean this code does a lot of    Transcription
                   things.                     things.                           error



17      21­22      pointer D reference         pointer dereference               Transcription
                                                                                 error



19      2          I’d have to see more        I would have to see more          Transcription
                                                                                 error



28      13­14      MR. STARK: Objection.       MR. WARREN: Objection.            Transcription
                   Asked and answered.         Asked and answered.               error
                   Argumentative.              Argumentative.


29      25         So that’s a method that     So that’s a method. It takes no   Transcription
                   takes no                                                      error



42      4­5        The type is determined by   The type is determined by the     Transcription
                   the sequence factory        sequencer factory provider.       error
                   provider.




HIGHLY CONFIDENTIAL – SOURCE CODE INFORMATION                                       Page 1
     Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 13 of 15




46      19      git                            get                 Transcription
                                                                   error



58      4                                                          Transcription
                                                                   error
to

59      1


60      17­20                                                      I misspoke.
                                                                   This method
                                                                   cannot be
                                                                   overridden, so
                                                                   “will” is correct
                                         .                         here.

60      21­22   Q. Why do you say may?         [Delete]            I misspoke.
                                                                   This answer
                A. Because virtual                                 was incorrect.
                methods.                                           See above. In
                                                                   addition, this
                                                                   question and
                                                                   answer would
                                                                   not have
                                                                   occurred
                                                                   except for my
                                                                   misstatement
                                                                   above.

60      23      Q. Again, if there was not a   [Delete]            Although this
                virtual method here, this                          answer is
to              would be the one that's                            correct, this
                invoked, on Line 1192?                             question and
61      1                                                          answer would
                A. Yes. Yes.                                       not have
                                                                   occurred
                                                                   except for my
                                                                   misstatement
                                                                   above.




HIGHLY CONFIDENTIAL – SOURCE CODE INFORMATION                         Page 2
      Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 14 of 15




64       8       is a logic of type           Is a object of type         Transcription
                                                                          error



70       7       formal                       format                      Transcription
                                                                          error



70       25      AVR                          ABR                         Transcription
                                                                          error



76       8       cash                         cache                       Transcription
                                                                          error



78       22      list                         less                        Transcription
                                                                          error



79       5                                    MR. WARREN: Objection.      Not recorded
                                              Vague.



83       7       a less                       OS                          Transcription
                                                                          error



87       8       That is in virtual method.   That is a virtual method.   Transcription
                                                                          error



103      20      frickin                      franken                     Transcription
                                                                          error



106      2       particle                     protocol                    Transcription
                                                                          error




HIGHLY CONFIDENTIAL – SOURCE CODE INFORMATION                                Page 3
Case 4:18-cv-01885-HSG Document 853-9 Filed 10/04/19 Page 15 of 15
